IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

WELLS FARGO BANK, N .A.,
Plaintiff,

V.

No. 3:18»0\/-1'749-8
THE LANE GROUP, LLC and SUSAN
R. JOHNS,

Defendants.

;O;¢O;c,oz¢@¢cOGOO'JOOJGO'Jf-O‘JZOB

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

Aftei' making an independent review Of the pieadings, files, and records in this
case, and the Findings, Conclusions, and Recommendation of the United States
Magisti'ate Judge dated Febi‘uary 13, 2019, the Court finds that the Findings
Conclusions, and Recommendatien Of the Magistrate Judge are correct and they are
accepted as the Findings, Conclusiens, and Recommendation of the Coui't.

IT IS, THEREFORE, ORDERED that the Findings, Conciusiens, and
Recommendatic)n cf the United States Magistrate dudge are accepted

The Court hereby GRANTS Piaintiff’s Motion to Intei‘piead or, in the
Aiternative, Deiivei' Funds to Defendant Susan Johns. [Dkt. NO. 14].

.§"\
SO ORDERED this § day Of Mai‘ch, 2019.

  

 

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

